DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kuo et al (US 2009/0194512).
Regarding claim 1, Kuo discloses a device for machining an electrically conducting work piece (Fig. 1 # 10 multi-function machine), said device comprising: 
an electrode (Fig. 1 #20 electrode) positionable proximate to said work piece (Fig. 1 #76 workpiece); 
a voltage source (Fig. 1 #25 power supply device) electrically connected between said electrode (Fig. 1 #20 electrode) and said work piece (Fig. 1 #76 workpiece), said (Fig. 1 #25 power supply device) establishing an electrical potential difference between said electrode and said work piece sufficient to repel electrons in outer shell orbitals of atoms in a portion of said work piece proximate to said electrode ((Examiner notes that the phrase “establishing an electrical potential difference between said electrode and said work piece sufficient to repel electrons in outer shell orbitals of atoms in a portion of said work piece proximate to said electrode” is a statement of intended use and the structure of the device as taught by Kuo can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.); 
a tool ([0020] lines 1-6 ---“Referring to FIG. 2, when using the multi-function machine 10, positive and negative current respectively go through the conducting terminals 27 to the electrode 20 and the workpiece 76, and the gas or fluid supplied from the feeder 30 goes through the passage 23 of the electrode 20 to the surface of the workpiece 76.” Examiner considers the tool to be the gas supplied to the workpiece through the passage of the electrode.) movable into contact with said portion of said work piece to separate said portion from said work piece.
Regarding claim 2, Kuo teaches the device as appears above (see the rejection of claim 1), and Kuo further teaches wherein said tool comprises a gas jet impinging on said work piece ([0020] lines 1-6 ---“Referring to FIG. 2, when using the multi-function machine 10, positive and negative current respectively go through the conducting terminals 27 to the electrode 20 and the workpiece 76, and the gas or fluid supplied from the feeder 30 goes through the passage 23 of the electrode 20 to the surface of the workpiece 76.” Examiner considers the tool to be the gas supplied to the workpiece through the passage of the electrode.). 
Regarding claim 4, Kuo teaches the device as appears above (see the rejection of claim 1), and Kuo further teaches wherein said electrode (Fig. 1 #20 electrode) comprises a needle (Examiner considers the electrode to be a needle since the electrode is cylindrical and has a hole in the center for injecting a fluid).
Regarding claim 5, Kuo teaches the device as appears above (see the rejection of claim 1), and Kuo further teaches wherein said electrode (Fig. 1 #20 electrode) is selected from the group consisting of a bar, a cone, a cylinder (The electrode s cylindrical.), a plate and combinations thereof. 
Regarding claim 8, Kuo discloses a method for machining an electrically conducting work piece, said method comprising: 
positioning an electrode (Fig. 4 #91 electrode) proximate to said workpiece (Fig. 4 #98 workpiece); 
(Fig. 4 #91 electrode) and said work piece (Fig. 4 #98 workpiece) sufficient to repel electrons in outer shell orbitals of atoms in a portion of said work piece proximate to said electrode (Fig. 4 #91 electrode) ([0024] lines 12-15 ---“The power supply device 92 continuously provides a low-voltage high-ampere current, which flows through the electrolyte between the electrode 91 and the workpiece 98 to dissolve the material of the workpiece 98.” It is inherent that the electrons in the outer shells of the atoms of a portion of the workpiece are being repelled since the voltage and current established between the electrode and the workpiece dissolves material of the workpiece.); 
separating said portion from said work piece (Fig. 4 #98 workpiece) ([0024] lines 12-15 ---“The power supply device 92 continuously provides a low-voltage high-ampere current, which flows through the electrolyte between the electrode 91 and the workpiece 98 to dissolve the material of the workpiece 98.”).

Claim(s) 9-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Yang et al (US 2002/0110502).
Regarding claim 9, Yang discloses a device (Fig. 5 multi-function machine) for machining a non-conducting work piece, said device comprising: 
an electrode (Fig. 5 #1 electrode) positionable proximate to said work piece (Fig. 5 #3 non-conductive work piece); 
an electrically conducting member (Fig. 5 #13 auxiliary electrode) positionable proximate to said work piece (Fig. 5 #3 non-conductive work piece); 
(Fig. 5 #10 external power supply) electrically connected between said electrode (Fig. 5 #1 electrode) and said electrically conducting member (Fig. 5 #13 auxiliary electrode), 
said voltage source (Fig. 5 #10 external power supply) establishing an electrical potential difference between said electrode and said electrically conducting member sufficient to repel electrons in outer shell orbitals of atoms in a portion of said work piece between said electrically conducting member and said electrode ((Examiner notes that the phrase “voltage source establishing an electrical potential difference between said electrode and said electrically conducting member sufficient to repel electrons in outer shell orbitals of atoms in a portion of said work piece between said electrically conducting member and said electrode” is a statement of intended use and the structure of the device as taught by Yang can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.); 
(Fig. 5 #2 conducting fluid) movable into contact with said portion of said work piece (Fig. 5 #3 non-conductive work piece) to separate said portion from said work piece (Fig. 5 #3 non-conductive work piece).
Regarding claim 10, Yang teaches the device as appears above (see the rejection of claim 9), and Yang further teaches wherein said tool (Fig. 5 #2 conducting fluid) comprises a gas jet impinging on said work piece (Fig. 5 #3 non-conductive work piece).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (US 2009/0194512) as applied to claim 1, in view of Luo et al (US 2016/0346856).
Regarding claim 3, Kuo teaches the device as appears above (see the rejection of claim 1), but does not teach wherein said electrode and said tool are movable relatively to said work piece.
Nonetheless, Luo teaches wherein said electrode and said tool are movable relatively to said work piece ([0020] lines 1-8 ---“ The CNC controller 16 comprises pre-programmed instructions based on descriptions of the workpiece 12 in a computer-aided design (CAD) and/or a computer-aided manufacturing (CAM), and is connected to the working apparatus 14 to control the working apparatus 14 to drive the electrode assembly 24 to move and/or rotate according to certain operational parameters, such as certain feedrates, axes positions, or spindle speeds, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo by incorporating the movable electrode as taught by Luo for the purpose of varying the machining abilities of the device.
Regarding claim 6, Kuo teaches the device as appears above (see the rejection of claim 1), but does not teach further comprising a dielectric material positioned between said electrode and said work piece.
Nonetheless, Luo teaches further comprising a dielectric material (positioned between said electrode and said work piece ([0003] lines 3-7 ---“ As noted above, a flow of dielectric fluid, such as a hydrocarbon oil, is pumped into the gap between the electrode and the workpiece to allow a path for the electrical discharge and to flush away debris from the arcing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo by incorporating the dielectric fluid as taught by Luo for the purpose of flushing away debris from the arcing.
Regarding claim 7, Kuo teaches the device as appears above (see the rejection of claim 1), and Kuo further teaches wherein said electrode comprises said tool ([0020] lines 1-6 ---“Referring to FIG. 2, when using the multi-function machine 10, positive and negative current respectively go through the conducting terminals 27 to the electrode 20 and the workpiece 76, and the gas or fluid supplied from the feeder 30 goes through the passage 23 of the electrode 20 to the surface of the workpiece 76.” Examiner considers the tool to be the gas supplied to the workpiece through the passage of the electrode.), but does not teach said electrode having a layer of dielectric material thereon.
Nonetheless, Luo teaches said electrode having a layer of dielectric material thereon ([0003] lines 3-7 ---“ As noted above, a flow of dielectric fluid, such as a hydrocarbon oil, is pumped into the gap between the electrode and the workpiece to allow a path for the electrical discharge and to flush away debris from the arcing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo by incorporasting the dielectric fluid as taught by Luo for the purpose of flushing away debris from the arcing.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2002/0110502) as applied to claim 9, in view of Luo et al (US 2016/0346856).
Regarding claim 11, Yang teaches the device as appears above (see the rejection of claim 9), but does not teach wherein said electrode and said tool are movable relatively to said work piece.
Nonetheless, Luo teaches wherein said electrode and said tool are movable relatively to said work piece ([0020] lines 1-8 ---“ The CNC controller 16 comprises pre-programmed instructions based on descriptions of the workpiece 12 in a computer-aided design (CAD) and/or a computer-aided manufacturing (CAM), and is connected to the working apparatus 14 to control the working apparatus 14 to drive the electrode assembly 24 to move and/or rotate according to certain operational parameters, such as certain feedrates, axes positions, or spindle speeds, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by incorporating the movable electrode as taught by Luo for the purpose of varying the machining abilities of the device.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2002/0110502) as applied to claim 9, in view of Inoue et al (US 4,424,433).
	Regarding claim 12, Yang teaches the device as appears above (see the rejection of claim 9), but does not teach wherein said electrode comprises a needle.
Inoue teaches wherein said electrode comprises a needle (Fig. 5 #301 needle electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by incorporating the needle electrode as taught by Inoue for the purpose of locally heating a portion of the contour 16 by the action of electrolytic discharges.
Regarding claim 13, Yang teaches the device as appears above (see the rejection of claim 9), but does not teach wherein said electrode is selected from the group consisting of a bar, a cone, a cylinder, a plate and combinations thereof.
Nonetheless, Inoue teaches wherein said electrode is selected from the group consisting of a bar, a cone, a cylinder (Fig. 5 #301 rod or needle electrode; both a rod and a needle have a cylindrical shape), a plate and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by incorporating the rod or needle electrode as taught by Inoue for the purpose of locally heating a portion of the contour 16 by the action of electrolytic discharges.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2002/0110502) as applied to claim 9, in view of Zhang et al (US 7,198,043).
Regarding claim 14, Yang teaches the device as appears above (see the rejection of claim 9), but does not teach further comprising a dielectric material positioned between said electrode and said work piece.
(Col. 10 lines 36-42 ---“ As described above in the first embodiment, the shank 22 and the electrode 42 may be coated with a dielectric coating for prevention from the electrical contact between the workpiece 24 and the electrode 42 via chips from the workpiece 24 and for prevention from the electrical contact between the workpiece 24 and the shank 22 via chips from the workpiece 24.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Yang by incorporating the dielectric coating as taught by Zhang for the purpose of preventing electrical contact between the workpiece and the electrode.
Regarding claim 15, Yang teaches the device as appears above (see the rejection of claim 9), but does not teach wherein said electrode comprises said tool, said electrode having a layer of dielectric material thereon.
Nonetheless, Zhang teaches wherein said electrode comprises said tool, said electrode having a layer of dielectric material thereon (Col. 10 lines 36-42 ---“ As described above in the first embodiment, the shank 22 and the electrode 42 may be coated with a dielectric coating for prevention from the electrical contact between the workpiece 24 and the electrode 42 via chips from the workpiece 24 and for prevention from the electrical contact between the workpiece 24 and the shank 22 via chips from the workpiece 24.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Yang by incorporating the .

Allowable Subject Matter
Claims 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest wherein the potential difference ranges from 10 kilovolts to 100 megavolts. 
The closest prior art would be Kitamura et al (JP-2012110975). Kitamura teaches a potential difference range from 100 to 2,000 volts. It would not be obvious to increase the voltage range of 100 to 2,000 volts to 10 kilovolts to 100 megavolts without the benefit of hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761